Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of September 29,
2009 by and between COLONY FINANCIAL, INC., a Maryland corporation (the
“Company”), COLONY FINANCIAL MANAGER, LLC, a Delaware limited liability company
(the “Manager”) and the persons identified on Schedule A hereto (each an
“Investor” and collectively the “Investors”).

WHEREAS, concurrently with the completion of the Company’s proposed initial
public offering (the “IPO”), the Company has agreed to issue in a private
placement to each Investor the number of shares of common stock of the Company,
par value $0.01 per share (the “Common Stock”) as set forth opposite their name
on Schedule A hereto (the “Private Placement Shares”);

WHEREAS, pursuant to the Management Agreement, dated as of September 29, 2009,
among the Company, Colony Financial TRS, LLC and the Manager (the “Management
Agreement”), the Company has agreed to pay the incentive fee payable to the
Manager pursuant to Section 9(b) of the Management Agreement in shares of Common
Stock (the “Incentive Shares”);

WHEREAS, pursuant to the Management Agreement the Company has agreed to pay the
Manager Conditional Reimbursement Right (as defined in the Management Agreement)
payable to the Manager pursuant to Section 19(b) of the Management Agreement in
shares of Common Stock (the “Manager Reimbursement Shares”);

WHEREAS, the Company has agreed to grant to the Holders the registration rights
described herein (the “Registration Rights”); and

WHEREAS, the execution of this Agreement is a condition to the closing under the
Stock Purchase Agreement.

NOW, THEREFORE, for the mutual promises made herein and in the other agreements
executed by the parties concurrently herewith or contemplated hereby, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

SECTION 1. DEFINITIONS

The following capitalized terms used herein have the following meanings:

“Agreement” means this Registration Rights Agreement, as originally executed and
as amended, restated, supplemented, or otherwise modified from time to time.

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York, New York are directed or permitted to be closed.



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” is defined in the recitals to this Agreement.

“Company” is defined in the preamble to this Agreement.

“Demand Registration” is defined in Section 2.1(a) of this Agreement.

“Demand Registration Notice” is defined in Section 2.1(a) of this Agreement.

“Demand Registration Statement” is defined in Section 2.1(a) of this Agreement.

“EDGAR” is defined in Section 3.1(c) of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Holder” means (i) the Manager and each Investor in his, her or its capacity as
a holder of record of Registrable Securities, and (ii) any direct or indirect
transferee of such Registrable Securities from the Manager or an Investor. For
purposes of this Agreement, the Company may deem and treat the registered holder
of Registrable Securities as the Holder and absolute owner thereof, unless
notified to the contrary in writing by the registered Holder thereof.

“Incentive Shares” is defined in the recitals to this Agreement.

“Inspectors” is defined in Section 3.1(j) of this Agreement.

“Investor” and “Investors” is defined in the preamble to this Agreement.

“IPO” is defined in the recitals to this Agreement.

“Management Agreement” is defined in the recitals to this Agreement.

“Manager” is defined in the preamble to this Agreement.

“Manager Reimbursement Shares” is defined in the recitals to this Agreement.

“Maximum Threshold” is defined in Section 2.2(b) of this Agreement.

“Other Registration Statement” is defined in Section 2.1(a) of this Agreement.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

2



--------------------------------------------------------------------------------

“Piggy-Back Registration” is defined in Section 2.2(a) of this Agreement.

“Private Placement Shares” is defined in the recitals to this Agreement.

“Pro Rata Adjusted” is defined in Section 2.2(b)(x) of this Agreement.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any “free writing prospectus” (as
defined in Rule 405 of the Securities Act) and any prospectus subject to
completion and a prospectus that includes any information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act and any term sheet
filed pursuant to Rule 434 under the Securities Act), as amended or supplemented
by any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement and
by all other amendments and supplements to the prospectus, including
post-effective amendments and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus or prospectuses.

“Records” is defined in Section 3.1(j) of this Agreement.

“Registrable Securities” means each of the Private Placement Shares (with the
initial amount of Private Placement Shares held by each Holder set forth
opposite such Holder’s name on Schedule A hereto), the Incentive Shares and the
Manager Reimbursement Shares, upon original issuance thereof and at all times
subsequent thereto, together with any class of equity securities of the Company
or a successor to the entire business of the Company that may be issued in
exchange for or replacement of such securities or with respect to any stock
dividend, stock distribution, stock split or any other pro rata distribution
with respect to the Common Stock. As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities on the earliest to
occur of: (a) the date on which a Registration Statement with respect to the
sale of such Registrable Securities shall have become effective under the
Securities Act and such Registrable Securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) the date on which such Registrable Securities shall have ceased
to be outstanding; (c) the date on which such securities are eligible for sale
without registration pursuant to Rule 144 (or any successor provision) under the
Securities Act without volume limitations or other restrictions on transfer
thereunder; or (d) the date on which such Registrable Securities have been sold
and all transfer restrictions and restrictive legends with respect to such
Registrable Securities are removed upon the consummation of such sale.

“Registration Rights” is defined in the recitals to this Agreement.

“Registration Statement” means any registration statement filed by the Company
with the Commission in compliance with the Securities Act (including any Demand
Registration Statement, Other Registration Statement or any Registration
Statement filed in connection with a

 

3



--------------------------------------------------------------------------------

Piggy-Back Registration) for a public offering and sale of the Common Stock or
other securities of the Company, including the Prospectus, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all materials incorporated by reference or deemed to be
incorporated by reference in such Registration Statement (other than a
registration statement (i) on Form S-4 or Form S-8 or any successor form to Form
S-4 or Form S-8 or in connection with any employee or director welfare, benefit
or compensation plan, (ii) covering only securities proposed to be issued in
exchange for securities or assets of another entity, (iii) in connection with an
exchange offer or an offering of securities exclusively to existing security
holders of the Company or its subsidiaries, (iv) relating to a transaction
pursuant to Rule 145 of the Securities Act, (v) for an offering of debt that is
convertible into equity securities of the Company, or (vi) for a dividend
reinvestment plan).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Suspension Event” is defined in Section 2.3(a) of this Agreement.

SECTION 2. REGISTRATION RIGHTS

2.1 (a) Demand Registration. Subject to Section 2.1(c) and 2.3 hereof, at any
time on or after the first anniversary of the closing date of the IPO, each
Holder may deliver to the Company a written notice (a “Demand Registration
Notice”) informing the Company of such Holder’s desire to have some or all of
their Registrable Securities registered for sale by the Company (a “Demand
Registration”). Each Demand Registration Notice shall specify the number of
Registrable Securities to be registered by the Company. Upon receipt of the
Demand Registration Notice, if the Company has not already caused the
Registrable Securities to be included as part of an existing shelf registration
statement and related prospectus that the Company then has on file with, and has
been declared effective by, the Commission and which remains in effect and not
subject to any stop order, injunction or other order or requirement of the
Commission (in which event the Company shall be deemed to have satisfied its
registration obligation under this Section 2), then the Company will cause to be
filed with the Commission as soon as reasonably practicable after receiving the
Demand Registration Notice, but in no event more than ninety (90) days following
receipt of such notice, a new registration statement and related prospectus that
complies as to form in all material respects with applicable Commission rules
providing for the sale by such Holder or group of Holders of the Registrable
Securities (the “Demand Registration Statement”), and agrees (subject to
Section 2.2 hereof) to use commercially reasonable efforts to cause the Demand
Registration Statement to be declared effective by the Commission as soon as
practicable following the filing thereof (if it is not an automatically
effective shelf registration statement). The Company shall give written notice
of the proposed filing of the Demand Registration Statement to all Holders of
Registrable Securities as soon as practicable, and each Holder of Registrable
Securities who wishes to participate in such Demand Registration Statement shall
notify the Company in writing within five (5) Business Days after the receipt by
the Holder of the notice from the Company, and shall specify in such notice the
number of Registrable Securities to be included in the Demand Registration

 

4



--------------------------------------------------------------------------------

Statement. Subject to Section 2.3 hereof, the Company agrees to use commercially
reasonable efforts to keep the Demand Registration Statement continuously
effective (including the preparation and filing of any amendments and
supplements necessary for that purpose) until the earlier of (i) the date that
is two (2) years after the date of effectiveness of the Demand Registration
Statement, (ii) the date on which all of the Registrable Securities covered by
such Demand Registration Statement are eligible for sale without registration
pursuant to Rule 144 (or any successor provision) under the Securities Act
without volume limitations or other restrictions on transfer thereunder, or
(iii) the date on which all Registrable Securities covered by such Demand
Registration Statement are no longer Registrable Securities.

Notwithstanding the foregoing, the Company may at any time, in its sole
discretion and prior to or after receiving a Demand Registration Notice from any
Holder, include all of any Holder’s Registrable Securities or any portion
thereof in any registration statement, including by virtue of adding such
Registrable Securities as additional securities to an existing shelf
registration statement pursuant to Rule 462(b) under the Securities Act (in
which event the Company shall be deemed to have satisfied its registration
obligation under this Section 2.1(a) so long as such shelf registration
statement remains effective and not the subject of any stop order, injunction or
other order of the Commission) (any such registration statement, an “Other
Registration Statement”). Furthermore, notwithstanding any provision of this
Section 2.1(a) to the contrary, the Company shall have the option, in its sole
discretion, to register pursuant to any Demand Registration Statement or Other
Registration Statement, along with Registrable Securities that Holders have
requested to be included in such Demand Registration Statement in accordance
with this Section 2.1(a), any or all additional Registrable Securities that are
outstanding.

(b) Offers and Sales. All offers and sales by a Holder under the Demand
Registration Statement shall be completed within the period during which the
Demand Registration Statement remains effective and not the subject of any stop
order, injunction or other order of the Commission. Upon notice that such Demand
Registration Statement is no longer effective no Holder will offer or sell the
Registrable Securities under the Demand Registration Statement. If directed in
writing by the Company, each Holder will return all undistributed copies of the
Prospectus in its possession, other than permanent file copies in the possession
of such Holder’s counsel, upon the expiration of such period.

(c) Limitations on Demand Registration Rights. The Company shall not be
obligated to effect any Demand Registration within six (6) months after (i) the
effective date of a previous Demand Registration Statement or (ii) a previous
registration under which the Holders had piggy-back rights pursuant to
Section 2.2 hereof wherein the Holders were permitted to register at least 50%
of the Registrable Securities requested to be included therein.

2.2 (a) Piggy-Back Registration Rights. From and after September 29, 2010 (the
first anniversary of the closing of the IPO), until the termination of the
Management Agreement, if the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities by the
Company for its own account or for any of the other security holders of the
Company for their account (other than a Demand Registration Statement

 

5



--------------------------------------------------------------------------------

(in which case the ability of a Holder to participate in such Demand
Registration Statement shall be governed by Section 2.1(a) hereof)), then the
Company shall (a) give written notice of such proposed filing and/or offering to
all Holders of Registrable Securities as soon as practicable but in no event
less than ten (10) Business Days prior to the anticipated filing date of the
registration statement, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing underwriter(s), if any, of
the offering, and (b) offer to the Holders of Registrable Securities in such
notice the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five (5) Business Days
following receipt of such notice (a “Piggy-Back Registration”). If at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the Registration Statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to each Holder of
Registrable Securities and, (x) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration, and (y) in the case of a determination to
delay registering, shall be permitted to delay registering any Registrable
Securities for the same period as the delay in registering such other
securities. The Company shall cause all of the Registrable Securities requested
to be included in a non-underwritten registration in such registration, and
shall use its reasonable best efforts to cause the managing underwriter(s) of a
proposed underwritten offering to permit the Registrable Securities requested to
be included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company included therein and to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All Holders of Registrable Securities
proposing to distribute their securities through a Piggy-Back Registration that
involves an underwriter(s) shall (i) enter into an underwriting agreement in
reasonable and customary form with the underwriter(s) selected by the Company
for such Piggy-Back Registration and (ii) complete and execute all
questionnaires, powers-of-attorney, indemnities, opinions and other documents
reasonably required under the terms of such underwriting agreement.

(b) Reduction of Offering. If the managing underwriter(s) for a Piggy-Back
Registration that is to be an underwritten offering advises the Company and the
Holders of Registrable Securities that in their opinion the dollar amount or
number of shares of Common Stock or other securities that the Company desires to
sell, taken together with shares of Common Stock or other securities, if any, as
to which registration has been demanded pursuant to written contractual
arrangements with Persons other than the Holders of Registrable Securities
hereunder, the Registrable Securities as to which registration has been
requested under this Section 2.2, and the shares of Common Stock or other
securities, if any, as to which registration has been requested pursuant to the
written contractual piggy-back registration rights of other stockholders of the
Company, exceeds the maximum dollar amount or maximum number of securities that
can be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of securities, as
applicable, the “Maximum Threshold”), then the Company shall include in any such
registration:

 

6



--------------------------------------------------------------------------------

(x) if the registration is undertaken for the Company’s account: (i) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Threshold; (ii) second, to the extent
that the Maximum Threshold has not been reached under the foregoing clause (i),
the shares of Common Stock or other securities, if any, comprised of Registrable
Securities as to which registration has been requested pursuant to the terms
hereof pro rata in accordance with the number of Registrable Securities which
such Holders have requested be included in such underwritten offering,
regardless of the number of Registrable Securities or other securities held by
each such Person (such proportion is referred to herein as “Pro Rata Adjusted”)
that can be sold without exceeding the Maximum Threshold; and (iii) third, to
the extent that the Maximum Threshold has not been reached under the foregoing
clauses (i) and (ii), the shares of Common Stock or other securities for the
account of other Persons that the Company is obligated to register pursuant to
written contractual piggy-back registration rights with such Persons and that
can be sold without exceeding the Maximum Threshold; and

(y) if the registration is a “demand” registration undertaken at the demand of
Persons other than the Holders of Registrable Securities hereunder, (i) first,
the shares of Common Stock or other securities for the account of such demanding
Persons that can be sold without exceeding the Maximum Threshold; (ii) second,
to the extent that the Maximum Threshold has not been reached under the
foregoing clause (i), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum
Threshold; (iii) third, to the extent that the Maximum Threshold has not been
reached under the foregoing clauses (i) and (ii), the shares of Common Stock or
other securities, if any, comprised of Registrable Securities as to which
registration has been requested pursuant to the terms hereof, Pro Rata Adjusted,
that can be sold without exceeding the Maximum Threshold; and (iv) fourth, to
the extent that the Maximum Threshold has not been reached under the foregoing
clauses (i), (ii) and (iii), the shares of Common Stock or other securities, if
any, for the account of other Persons that the Company is obligated to register
pursuant to written contractual piggy-back registration rights with such Persons
that can be sold without exceeding the Maximum Threshold.

(c) Withdrawal. Any Holder of Registrable Securities may elect to withdraw such
Holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by Persons making a
demand pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of the Registration Statement
without thereby incurring any liability to the Holders of Registrable
Securities. Notwithstanding any such withdrawal, the Company shall pay all
expenses incurred by the Holders of Registrable Securities in connection with
such Piggy-Back Registration as provided in Section 5.

 

7



--------------------------------------------------------------------------------

2.3 Suspension of Use of Registration Statement.

(a) Notwithstanding the provisions of Sections 2.1(a) or 2.2(a) hereof, the
Company shall be entitled to postpone the filing of the Registration Statement,
and from time to time to require Holders not to sell under the Registration
Statement or to suspend the use or effectiveness thereof, if (i) the Board of
Directors of the Company determines in good faith that such registration and/or
offering would materially and adversely affect any offering of securities of the
Company, or any financing, acquisition, corporate reorganization, or other
material transaction involving the Company, or (ii) the negotiation or
consummation of a transaction by the Company or its subsidiaries is pending or
an event has occurred, which negotiation, consummation or event the Company
believes would require additional disclosure by the Company in the Registration
Statement of material information which the Company has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the Company’s reasonable
determination, to cause the Registration Statement to fail to comply with
applicable disclosure requirements (each such circumstance a “Suspension
Event”); provided, however, that the Company may not delay, suspend or withdraw
the Registration Statement for more than sixty (60) days at any one time, or
more than an aggregate of one hundred twenty (120) days in any twelve (12) month
period. Upon receipt of any written notice from the Company of the happening of
any Suspension Event during the period the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement or related
Prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the Prospectus) not misleading, each Holder agrees that (i) it will
immediately discontinue offers and sales of the Registrable Securities under the
Registration Statement until the Holder receives copies of a supplemental or
amended Prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in the written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, each Holder will deliver to the Company all copies of
the Prospectus covering the Registrable Securities current at the time of
receipt of such notice, other than permanent file copies in the possession of
such Holder’s counsel.

(b) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date taking into account any permissible
extension, upon written notice thereof by the Company to the Holders, the rights
of the Holders to offer, sell or distribute any Registrable Securities pursuant
to any Registration Statement or to require the Company to take action with
respect to the registration or sale of any Registrable Securities pursuant to
any Registration Statement shall be suspended until the date on which the
Company has filed such reports, and the Company shall notify the Holders in
writing as promptly as practicable when such suspension is no longer required.

 

8



--------------------------------------------------------------------------------

SECTION 3. ADDITIONAL OBLIGATIONS OF THE COMPANY AND THE HOLDERS

3.1 Obligations of the Company. When the Company is required to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 (other than as explicitly set forth below) of this Agreement, subject
to Section 2.3 hereof, the Company shall:

(a) use commercially reasonable efforts to register or qualify the Registrable
Securities by the time the applicable Registration Statement is declared
effective by the Commission under all applicable state securities or “blue sky”
laws of such jurisdictions as any Holder may reasonably request in writing, and
shall use commercially reasonable efforts to keep each such registration or
qualification effective during the period such Registration Statement is
required to be kept effective pursuant to this Agreement or during the period
offers or sales are being made by the Holders after delivery of a Demand
Registration Notice to the Company, whichever is shorter, and to do any and all
other similar acts and things that may be reasonably necessary or advisable to
enable the Holders to consummate the disposition of the Registrable Securities
in each such jurisdiction; provided, however, that the Company shall not be
required to (i) qualify generally to do business in any jurisdiction or to
register as a broker or dealer in such jurisdiction where it would not otherwise
be required to qualify but for this Agreement, (ii) take any action that would
cause it to become subject to any taxation in any jurisdiction where it would
not otherwise be subject to such taxation or (iii) take any action that would
subject it to the general service of process in any jurisdiction where it is not
then so subject;

(b) prepare and file with the Commission such amendments and supplements as to
the Registration Statement and the Prospectus used in connection therewith as
may be necessary (i) to keep such Registration Statement effective and (ii) to
comply with the provisions of the Securities Act with respect to the disposition
of the Registrable Securities covered by such Registration Statement, in each
case for such time as is contemplated in Section 2.1(a) above;

(c) furnish, without charge, to the Holders such number of copies of the
Registration Statement, each amendment and supplement thereto (in each case
including all exhibits, but excluding any documents to be incorporated be
reference therein that are publicly available on the Commission’s Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”)), and the Prospectus
included in such Registration Statement (including each preliminary Prospectus)
in conformity with the requirements of the Securities Act as the Holders may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by the Holders;

(d) promptly notify the Holders: (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threat of any proceedings for that purpose, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

 

9



--------------------------------------------------------------------------------

(e) use commercially reasonable efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement, and, if any such order
suspending the effectiveness of a Registration Statement is issued, shall
promptly use commercially reasonable efforts to obtain the withdrawal of such
order at the earliest possible moment;

(f) after the filing of a Registration Statement and thereafter until the
expiration of the period during which the Company is required to maintain the
effectiveness of the applicable Registration Statement as set forth in the
applicable sections above, promptly notify the Holders: (i) of the existence of
any fact of which the Company is aware or the happening of any event which has
resulted in (A) the Registration Statement, as then in effect, containing an
untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make any statements therein not
misleading or (B) the Prospectus included in such Registration Statement
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statements
therein, in the light of the circumstances under which they were made, not
misleading, and (ii) of the Company’s reasonable determination that a
post-effective amendment to the Registration Statement would be appropriate or
that there exist circumstances not yet disclosed to the public which make
further sales under such Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to any
event described in either of the clauses (i) or (ii) of this Section 3.1(f),
subject to Section 2.3 above, at the request of the Holders, the Company shall
prepare and, to the extent the exemption from the prospectus delivery
requirements in Rule 172 under the Securities Act is not available, furnish to
the Holders a reasonable number of copies of a supplement or post-effective
amendment to such Registration Statement or related Prospectus or file any other
required document so that (x) such Registration Statement shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading and
(y) as thereafter delivered to the purchasers of the Redemption Shares being
sold thereunder, such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(g) use commercially reasonable efforts to cause all such Registrable Securities
to be listed on the national securities exchange on which the Common Stock is
then listed, if the listing of Registrable Securities is then permitted under
the rules of such national securities exchange;

(h) if requested by any Holder participating in the offering of Registrable
Securities, incorporate in a prospectus supplement or post-effective amendment
such information concerning the Holder or the intended method of distribution as
the Holder reasonably requests to be included therein and is reasonably
necessary to permit the sale of the Registrable Securities pursuant to the
Registration Statement, including, without limitation, information with respect
to the number of Registrable Securities being sold, the purchase price being
paid therefor and any

 

10



--------------------------------------------------------------------------------

other material terms of the offering of the Redemption Shares to be sold in such
offering; provided, however, that the Company shall not be obligated to include
in any such prospectus supplement or post-effective amendment any requested
information that is not required by the rules of the Commission and is
unreasonable in scope compared with the Company’s most recent prospectus or
prospectus supplement used in connection with a primary or secondary offering of
equity securities by the Company;

(i) make available to its stockholders, as soon as practicable but not more than
fifteen (15) months after the effective date of the Registration Statement, an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder;

(j) in the case of an underwritten offering, if, after consultation with
counsel, a Holder reasonably believes that it could be deemed an underwriter in
connection with the sale of the Registrable Securities under the Registration
Statement, then the Company shall make available for inspection by the Holders
of Registrable Securities included in such Registration Statement, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
Holder of Registrable Securities included in such Registration Statement or any
underwriter (collectively, the “Inspectors”), all financial and other records,
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any of them in
connection with such Registration Statement; provided, however, that Records
that the Company determines, in good faith, to be confidential and which it
notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in such Registration Statement or (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction; provided further, that each Holder of
Registrable Securities included in such Registration Statement agrees that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Company unless and until such information
is made generally available to the public, and each Holder of Registrable
Securities included in such Registration Statement further agrees that it will,
upon learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of the Records deemed
confidential; and

(k) in connection with the preparation and filing of any Registration Statement,
the Company will give the Holders offering and selling thereunder and their
respective counsels the opportunity to review and provide comments on such
Registration Statement, each Prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto (other than
amendments or supplements that do not make any material change in the
information related to the Company); provided, however, that the right to
provide comments shall be limited to any information contained in such
Registration Statement, Prospectus, amendment or supplement thereto pertaining
solely with respect to such Holder.

 

11



--------------------------------------------------------------------------------

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3.1(f),
each Holder of Registrable Securities included in any registration shall
immediately discontinue disposition of such Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such
Holder receives the supplemented or amended Prospectus contemplated by
Section 3.1(f) and, if so directed by the Company, each such Holder will deliver
to the Company all copies of the most recent Prospectus covering such
Registrable Securities at the time of receipt of such notice, other than
permanent file copies in the possession of such Holder’s counsel.

3.3 Additional Obligations of the Holders. In connection with any Registration
Statement utilized by the Company to satisfy the Registration Rights pursuant to
this Agreement, each Holder agrees to cooperate with the Company in connection
with the preparation of the Registration Statement, and each Holder agrees that
it will (i) respond within ten (10) Business Days to any written request by the
Company to provide or verify information regarding the Holder or the Holder’s
Registrable Securities (including the proposed manner of sale) that may be
required to be included in such Registration Statement and related Prospectus
pursuant to the rules and regulations of the Commission, and (ii) provide in a
timely manner information regarding the proposed distribution by the Holder of
the Registrable Securities and such other information as may be requested by the
Company from time to time in connection with the preparation of and for
inclusion in the Registration Statement and related Prospectus.

SECTION 4. INDEMNIFICATION; CONTRIBUTION

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder and each person, if any, who controls any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and any of their partners, members, officers, directors, employees or
representatives, as follows:

(i) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto) pursuant to which the Registrable
Securities were registered under the Securities Act, including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading or arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

12



--------------------------------------------------------------------------------

(ii) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Company; and

(iii) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing, defending against or participating in (as a witness or otherwise) any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, in each case whether or not a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraph (i) or (ii) above;

provided, however, that the indemnity provided pursuant to this Section 4.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto), or (B) any Holder’s
failure to deliver an amended or supplemental Prospectus furnished to the Holder
by the Company, if such loss, liability, claim, damage, judgment or expense
would not have arisen had such delivery occurred.

4.2 Indemnification by Holder. Each Holder (and each permitted assignee of such
Holder, on a several basis) severally and not jointly agrees to indemnify and
hold harmless the Company, and each of its directors and officers (including
each director and officer of the Company who signed a Registration Statement),
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, as follows:

(i) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto) pursuant to which the Registrable
Securities of such Holder were registered under the Securities Act, including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

13



--------------------------------------------------------------------------------

(ii) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the Holder;
and

(iii) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing, defending against or participating in (as a witness or otherwise) any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, in each case whether or not a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraph (i) or (ii) above;

provided, however, that the indemnity provided pursuant to this Section 4.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Holder expressly for
use in the Registration Statement (or any amendment thereto) or the Prospectus
(or any amendment or supplement thereto) or (B) any Holder’s failure to deliver
an amended or supplemental Prospectus furnished to the Holder by the Company, if
such loss, liability, claim, damage or expense would not have arisen had such
delivery occurred. Notwithstanding the provisions of this Section 4.2, a Holder
and any permitted assignee shall not be required to indemnify the Company, its
officers, directors or control persons with respect to any amount in excess of
the amount of the total gross proceeds, before expenses, to the Holder or such
permitted assignee, as the case may be, from sales of the Registrable Securities
of the Holder under the Registration Statement that is the subject of the
indemnification claim.

4.3 Conduct of Indemnification Proceedings. An indemnified party hereunder shall
give reasonably prompt notice to the indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify the indemnifying party (i) shall not relieve
it from any liability which it may have under the indemnity agreement provided
in Section 4.1 or 4.2 above, unless and only to the extent it did not otherwise
learn of such action and the lack of notice by the indemnified party results in
the forfeiture by the indemnifying party of substantial rights and defenses, and
(ii) shall not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided under Section 4.1 or 4.2 above. If the indemnifying party so elects
within a reasonable time after receipt of such notice, the indemnifying party
may assume the defense of such action or proceeding at such indemnifying party’s
own expense with

 

14



--------------------------------------------------------------------------------

counsel chosen by the indemnifying party and approved by the indemnified party,
which approval shall not be unreasonably withheld; provided, however, that the
indemnifying party will not settle, compromise or consent to the entry of any
judgment with respect to any such action or proceeding without the written
consent of the indemnified party unless such settlement, compromise or consent
secures the unconditional release of the indemnified party; and provided
further, that, if the indemnified party reasonably determines that a conflict of
interest exists where it is advisable for the indemnified party to be
represented by separate counsel or that, upon advice of counsel, there may be
legal defenses available to it which are different from or in addition to those
available to the indemnifying party, then the indemnifying party shall not be
entitled to assume such defense and the indemnified party shall be entitled to
separate counsel at the indemnifying party’s expense. If the indemnifying party
is not entitled to assume the defense of such action or proceeding as a result
of the second proviso to the preceding sentence, the indemnifying party’s
counsel shall be entitled to conduct the indemnifying party’s defense and
counsel for the indemnified party shall be entitled to conduct the defense of
the indemnified party, it being understood that both such counsel will cooperate
with each other to conduct the defense of such action or proceeding as
efficiently as possible. If the indemnifying party is not so entitled to assume
the defense of such action or does not assume such defense, after having
received the notice referred to in the first sentence of this paragraph, the
indemnifying party will pay the reasonable fees and expenses of counsel for the
indemnified party. In such event, however, the indemnifying party will not be
liable for any settlement effected without the written consent of the
indemnifying party. If an indemnifying party is entitled to assume, and assumes,
the defense of such action or proceeding in accordance with this paragraph, the
indemnifying party shall not be liable for any fees and expenses of counsel for
the indemnified party incurred thereafter in connection with such action or
proceeding.

4.4 Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Sections 4.1 and
4.2 above is for any reason held to be unenforceable by the indemnified party
although applicable in accordance with its terms, the Company and the relevant
Holder shall contribute to the aggregate losses, liabilities, claims, damages
and expenses of the nature contemplated by such indemnity agreement incurred by
the Company and the Holder, in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Holder on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities, or expenses. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
the indemnifying party or the indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.

The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 4.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.4, a Holder shall not be
required to contribute any amount in excess of the amount of the total proceeds
to the Holder from sales of the Registrable Securities of the Holder under the
Registration Statement that is the subject of the indemnification claim.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 4.4, each person, if any, who
controls a Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any of their partners, members, officers,
directors, employees or representatives, shall have the same rights to
contribution as the Holder, and each director of the Company, each officer of
the Company who signed a Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Company.

SECTION 5. REGISTRATION EXPENSES

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 2 above, including, without
limitation, (i) all expenses incurred in connection with the preparation,
printing and distribution of any Registration Statement and Prospectus and all
amendments and supplements thereto, (ii) all stock exchange, Commission and
state securities registration, listing and filing fees, (iii) all fees and
expenses of complying with securities or “blue sky” laws, (iv) all Financial
Industry Regulatory Authority, Inc. fees, (v) fees and disbursements of counsel
for the Company and fees and expenses for the independent certified public
accountants retained by the Company (including the expenses or costs associated
with the delivery of any opinions or comfort letters), (vi) all internal
expenses of the Company (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties);
and (vii) the fees and expenses of any person, including special experts,
retained by the Company in connection with the preparation of any Registration
Statement. Each Holder shall be responsible for the payment of any brokerage and
sales commissions, fees and disbursements of the Holder’s counsel, accountants
and other advisors, and any transfer taxes relating to the sale or disposition
of the Registrable Securities by such Holder pursuant to this Agreement. The
Company shall have no obligation to pay any other costs or expenses in the
course of the transactions contemplated hereby, including underwriting discounts
or selling commissions attributable to the Registrable Securities being sold by
the Holders thereof, which underwriting discounts or selling commissions shall
be borne by such Holders. In addition, in an underwritten offering, all selling
stockholders and the Company shall bear the expenses of the underwriters, pro
rata, in proportion to the respective amount of shares each is selling in such
offering.

SECTION 6. RULE 144 COMPLIANCE

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act. In connection with any sale,
transfer or other disposition by a Holder of any Registrable

 

16



--------------------------------------------------------------------------------

Securities pursuant to Rule 144 under the Securities Act, the Company shall
cooperate with the Holder to facilitate the timely preparation and delivery of
certificates representing the Registrable Securities to be sold and not bearing
any Securities Act legend, and enable certificates for such Registrable
Securities to be for such number of shares and registered in such names as
Holder may reasonably request at least five (5) Business Days prior to any sale
of Registrable Securities hereunder or, if possible, and at the request of such
Holder, have such Registrable Securities delivered electronically via DWAC
through the Depository Trust Company.

SECTION 7. MISCELLANEOUS

7.1 Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement.

7.2 Amendments. Except as otherwise expressly provided in this Agreement, no
amendment, modification or discharge of this Agreement shall be valid or binding
unless set forth in writing and duly executed by each of the parties hereto.

7.3 No Implied Waivers; Remedies. No failure or delay on the part of any party
in exercising any right, privilege, power, or remedy under this Agreement, and
no course of dealing shall operate as a waiver of any such right, privilege,
power or remedy; nor shall any single or partial exercise of any right,
privilege, power or remedy under this Agreement preclude any other or further
exercise of any such right, privilege, power or remedy or the exercise of any
other right, privilege, power or remedy. No waiver shall be asserted against any
party unless signed in writing by such party. The rights, privileges, powers and
remedies available to the parties are cumulative and not exclusive of any other
rights, privileges, powers or remedies provided by statute, at law, in equity or
otherwise. Except as provided in this Agreement, no notice to or demand on any
party in any case shall entitle such party to any other or further notice or
demand in any similar or other circumstances or constitute a waiver of the right
of the party giving such notice or making such demand to take any other or
further action in any circumstances without notice or demand.

7.4 Assignment; Successors and Assigns. This Agreement and the rights, duties
and obligations of the Holders hereunder may be freely assigned or delegated by
such Holder in conjunction with and to the extent of any transfer of Registrable
Securities held by any such Holder. This Agreement and the provisions hereof
shall inure to the benefit of and be binding upon all of the parties hereto and
their respective heirs, executors, personal and legal representatives,
successors and permitted assigns, including, without limitation, any successor
of the Company by merger, acquisition, reorganization, recapitalization or
otherwise; provided, however, that no such transfer or assignment shall be
binding upon or obligate the Company to any such assignee unless and until the
Company shall have received written notice of such

 

17



--------------------------------------------------------------------------------

transfer or assignment as herein provided and a written agreement of the
assignee to be bound by the provisions of this Agreement. This Agreement is not
intended to confer any rights or benefits on any Persons that are not party
hereto other than as expressly set forth in Section 4 and this Section 7.4.

7.5 Notices.

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Agreement must be in writing, to the following addresses:

If to the Company, to:

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Chief Financial Officer

Fax No.: 310-407-7430

with a copy (which shall not constitute notice) to:

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Joy Mallory

Fax No.: 310-407-7416

If to the Manager:

Colony Financial Manager, LLC.

2450 Broadway, 6th Floor

Santa Monica, California 90404

Attention: Joy Mallory

Fax No.: 310-407-7416

If to an Investor, to:

The address of such Investor set forth opposite his name on Schedule A hereto.

(b) All notices, demands and requests to be sent to a party hereto pursuant to
this Agreement shall be deemed to have been properly given or served if:
(i) personally delivered, (ii) deposited for next day delivery by Federal
Express, or other similar overnight courier services, addressed to such party,
(iii) deposited in the United States mail, addressed to such party, prepaid and
registered or certified with return receipt requested or (iv) transmitted via
facsimile or other similar device to the attention of such party.

 

18



--------------------------------------------------------------------------------

(c) All notices, demands and requests so given shall be deemed received:
(i) when personally delivered, (ii) twenty-four hours after being deposited for
next day delivery with an overnight courier, (iii) forty-eight hours after being
deposited in the United States mail, or (iv) three hours after being transmitted
via facsimile or otherwise transmitted and receipt has been confirmed.

7.6 Specific Performance. The parties hereto acknowledge that the obligations
undertaken by them hereunder are unique and that there would be no adequate
remedy at law if any party fails to perform any of its obligations hereunder,
and accordingly agree that each party, in addition to any other remedy to which
it may be entitled at law or in equity, shall be entitled to (i) compel specific
performance of the obligations, covenants and agreements of any other party
under this Agreement in accordance with the terms and conditions of this
Agreement and (ii) obtain preliminary injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement in
any court of the United States or any State thereof having jurisdiction.

7.7 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW RULES THEREOF. EACH OF THE PARTIES HEREBY IRREVOCABLY AGREES THAT
THE COURTS OF THE STATE OF CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION IN
CONNECTION WITH ANY ACTIONS OR PROCEEDINGS ARISING BETWEEN THE PARTIES UNDER
THIS AGREEMENT. EACH OF THE PARTIES HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO
THE JURISDICTION OF SAID COURTS FOR ANY SUCH ACTION OR PROCEEDING. EACH OF THE
PARTIES HEREBY WAIVES THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING IN SAID COURTS.

7.8 Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only and shall not affect the construction
or interpretation of any provisions of this Agreement.

7.9 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
person or entity may require.

7.10 Severability. If any provision of the Agreement shall be held to be
invalid, the remainder of the Agreement shall not be affected thereby.

7.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts of this Agreement, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

 

19



--------------------------------------------------------------------------------

7.12 Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ACTIONS OF ANY HOLDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

7.13 Holdback Agreement. In connection with an underwritten primary or secondary
offering to the public, each Holder of Registrable Securities agrees, subject to
any exceptions that may be agreed upon at the time of such offering, not to sell
or otherwise transfer or dispose of any shares of Registrable Securities (or
other securities) of the Company held by them (other than Registrable Securities
included in such offering in accordance with the terms hereof) for a period
equal to the lesser of 180 days following the effective date of a Registration
Statement of the Company filed under the Securities Act or such shorter period
as the managing underwriter(s) shall agree to; provided, that such Holder owns
more than 10% of the outstanding Common Stock of the Company and all other
stockholders who own more than 10% of the outstanding Common Stock of the
Company and all officers and directors of the Company enter into similar
agreements. Such agreement shall be in writing in form reasonably satisfactory
to the Company and the managing underwriter. The Company may impose
stop-transfer instructions with respect to the shares of Registrable Securities
(or other securities of the Company) subject to the foregoing restriction until
the end of said period.

Signatures on following page

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date first herein above set forth.

 

COMPANY: COLONY FINANCIAL, INC., a Maryland corporation By:   /s/ Mark M.
Hedstrom Name:   Mark M. Hedstrom Title:   Vice President MANAGER: COLONY
FINANCIAL MANAGER, LLC, a Delaware limited liability company By:   /s/ Mark M.
Hedstrom Name:   Mark M. Hedstrom Title:   Vice President INVESTORS: By:   See
Schedule A Name:  



--------------------------------------------------------------------------------

SCHEDULE A

Each of the following executive officers of Colony Financial, Inc. (the
“Company”) have entered into the Registration Rights Agreement to which this
Schedule A is attached.

 

        Investors

(Name and Address)

  

Private Placement Shares

Thomas J. Barrack, Jr., Trustee or His Successor in

Interest U/D/T dated 3/15/90 and any amendments thereto

FBO The Barrack Family

2450 Broadway, 6th Floor

Santa Monica, California 90404

   69,075

Richard B. Saltzman

262 Central Park West

New York, New York 10024

   46,050

Kevin P. Traenkle

1107 Chautauqua Blvd.

Pacific Palisades, California 90272

   17,500

Darren J. Tangen

408 6th Street

Manhattan Beach, California 90266

   10,000

Ronald M. Sanders

660 Madison Avenue

New York, New York 10065

   7,500

 

22